COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-276-CV
 
 
  
IN RE JO ANN GEURIN PETTUS                                                RELATORS
AND SOUTHERN BLEACHER COMPANY
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and emergency 
motion to stay and is of the opinion that relief should be denied.  
Accordingly, relators’ petition for writ of mandamus and emergency motion to 
stay are denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
  
 
  
PANEL B: WALKER, HOLMAN and 
MCCOY, JJ.
 
DELIVERED: August 1, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.